Citation Nr: 1243663	
Decision Date: 12/20/12    Archive Date: 12/27/12

DOCKET NO.  10-08 493A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, other than posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant) and his mother


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran had active service from March 2005 to December 2005.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2009 and April 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) above.  The Board has reviewed the Veteran's physical claims file, as well as the Veteran's electronic file on the "Virtual VA" system, to ensure a complete review of the evidence in this case.  

In January 2012, the Veteran and his mother presented testimony relevant to his appeal before the undersigned at a Board hearing held in Nashville, Tennessee (i.e., a Travel Board hearing).  A transcript of the hearing is associated with the record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  


REMAND

In April 2012, the Board remanded the Veteran's claim for further evidentiary development.  The Board directed the AMC/RO to ask the Veteran to identify the names, addresses, and approximate dates for all VA and non-VA health care providers who had provided the Veteran with psychiatric treatment prior to his March 2005 entry into service, to include private physician Dr. Dendron, and any VA or non-VA health care providers who provided the Veteran with treatment for a psychiatric disorder since February 2011.  

The RO/AMC was instructed that, after securing the necessary releases from the Veteran, the AMC/RO was to request copies of all pertinent treatment records identified by the Veteran and, thereafter, readjudicate the claim.  The record shows that the Veteran's treatment records from the Mountain Home VA Medical Center (VAMC) dated from March 2006 to September 2011 were obtained and added to his Virtual VA folder.  

Also, complying with the Board remand order, in April 2012, the AMC sent a letter to the Veteran asking that he complete and return an enclosed VA Form 21-4142, Authorization and Consent to Release Information, for Dr. Dendron and each additional health care provider who has provided treatment for a psychiatric disorder prior to his March 2005 entry into active service so that VA could obtain the information; however, the AMC further advised the Veteran that he may want to obtain and send the information himself.  In response to the April 2012 letter, the Veteran submitted what appear to be only partial records from a private medical group showing treatment by Dr. Gendron (not Dendron), among other medical providers, dated from September 1997 to May 2003.  Such records show some pre-service treatment of the Veteran, but appear incomplete because they do not include the Veteran's reported pre-service treatment by Dr. Gendron for depression with medication when he was age 19 or 20.

In the April 2012 Remand, the Board specifically directed the AMC to obtain the proper authorization and consent from the Veteran so that VA may request the treatment records from Dr. Gendron in order to ensure that VA has all relevant treatment records pertaining to the Veteran's psychiatric condition prior to service.  For this reason, the requested action of VA requesting all treatment records from Dr. Gendron has not yet been accomplished, and another remand is necessary.  In such cases where the remand orders of the Board are not complied with, the Board errs if it does not ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).  Based on the foregoing, the Board finds that another attempt to obtain the complete treatment records from Dr. Gendron, including direct request of all the records by VA to Dr. Gendron, should be undertaken by VA.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to complete and return a VA Form 21-4142, Authorization and Consent to Release Information, for the private medical group where he received treatment from Dr. Gendron, as well as any other medical providers, and any other physician or medical facility from which he received treatment for any mental health problems prior to his March 2005 entry into active service.  

After obtaining a completed VA Form 21- 4142, request directly from the health care provider(s) the pertinent medical records identified by the Veteran.  Specifically ask Dr. Gendron to provide the treatment records of the Veteran (medication for depression) at age 19 or 20.

Any documents received by VA should be associated with the record.  Any negative responses should be properly documented in the record, to include following the procedures outlined in 38 C.F.R. 
§ 3.159(e), if appropriate. 

2.  Thereafter, the Veteran's claim should be readjudicated.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with an appropriate time for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The purpose of this REMAND is to obtain additional development.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

